                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4

                                   5     NEWMARK REALTY CAPITAL, INC.,                       Case No. 16-cv-01702-BLF
                                   6                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF’S
                                   7             v.                                          REQUEST TO SUBMIT NEW
                                                                                             EVIDENCE IN SUPPORT OF ITS
                                   8     BGC PARTNERS, INC., et al.,                         MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                   9                    Defendants.
                                                                                             [Re: ECF 607]
                                  10

                                  11
                                              On October 26, 2018, Plaintiff filed a Request to Submit New Evidence of Irreparable
                                  12
Northern District of California
 United States District Court




                                       Harm in Support of its Motion for Summary Judgment (“Request”). ECF 607. The same day, the
                                  13
                                       Court filed its Order Denying Defendants’ Motion for Summary Judgment and Denying Plaintiff’s
                                  14
                                       Motion for Summary Judgment (“Order”). ECF 611.
                                  15
                                              Plaintiff provides no grounds for why the Court should consider new evidence at this late
                                  16
                                       stage, two months after the summary judgment hearing. Where, as here, a post-reply submission
                                  17
                                       does not fall within an itemized exception under Civil Local Rule 7-3(d), the Court may grant or
                                  18
                                       deny leave to submit the new material in “the exercise of [its] discretion.” See In re Nat’l
                                  19
                                       Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap Antitrust Litigation, 2018 WL 1524005, at *1
                                  20
                                       n.2 (N.D. Cal. Mar. 28, 2018).
                                  21
                                              Exercising its discretion, the Court declines to grant Plaintiff leave to submit new evidence
                                  22
                                       at this stage. Plaintiff has not articulated sufficient grounds to warrant such leave.
                                  23

                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: November 2, 2018
                                  26
                                                                                         ______________________________________
                                  27                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  28
